Citation Nr: 0423915	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1  Entitlement to service connection for a low back 
disability to include the question of whether new and 
material evidence has been submitted to reopen a claim.

2.  Entitlement to service connection for arthritis of the 
hands. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to November 
1983.

This appeal arises from a March 1995 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a low back 
disability and denied a claim for entitlement to service 
connection for arthritis of the hands.

In a supplemental statement of the case dated March 2004, the 
RO determined that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for low back disability, but denied the 
claim on the merits.

In May 1999, the veteran testified in a Travel Board Hearing 
before the undersigned.


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1984, the RO 
denied the veteran's claim, determining that the criteria had 
not been met for entitlement to service connection for low 
back disability.

2.  The veteran was notified of the decision and of his 
rights to appeal that decision within one year.  

3.  Evidence received in conjunction with the veteran's 
reopened claim in September 1994, which was not previously of 
record, bears directly and substantially upon the specific 
matter under consideration.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
March 1984 decision denying the veteran's claim for service 
connection for a low back disability; the claim for service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 28 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date. 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001).  The VCAA applies to the question of whether the 
claim has been reopened and to the issues remaining on appeal 
after November 9, 2000.

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for service connection for a back condition, and a thorough 
discussion of the application of the VCAA in this case will 
be included in a subsequent decision.  


II. New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  It is noted that the RO has determined that new and 
material evidence has been submitted and reopened the 
veteran's claim.  However, the Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2003).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen his claim of 
entitlement to service connection for the condition in issue 
was submitted in September 1994 and, therefore, the amended 
version of the regulation does not apply.

The evidence of record at the time of the RO's March 1984 
decision to deny the veteran's claim of entitlement to 
service connection for a pinched nerve of the low back 
included the veteran's service medical records.  The 
veteran's induction examination, dated November 1959, does 
not indicate back problems.  A clinical record dated August 
1960 indicates that the veteran was hospitalized after being 
involved in a car accident.  He had a normal neurological 
examination and X-Rays of his cervical spine were negative.  
He was discharged to military duty.  In April 1962, the 
veteran reported to the dispensary due to pain in the middle 
part of his back.  There were no abnormalities noted on the 
veteran's separation examination report dated June 1964.  

In July 1967, the veteran was involved in an automobile 
accident.  He injured his left hip and leg.  The veteran was 
treated at a special trauma hospital in Germany from July 
through August 1967.  His hip continued to hurt throughout 
service and he was placed on permanent limited duty in July 
1968.  An orthopedics clinic report dated August 1968 
indicates that the veteran "needs re-assessment of back so 
as not to unduly hold up his retirement."  The report shows 
some limited range of motion attributed to the veteran's hip 
injury in 1967.  In December 1972, the veteran had an 
orthopedics consultation.  He complained of some lower back 
pain on the right, possibly secondary to splinting.  In 
November 1975, the veteran complained of neck pain radiating 
into his spine, but an X-Ray was negative.  He complained of 
pain radiating at the waist and back, giving him trouble with 
walking, in August 1976.  Notes dated August 1982 show his L-
S spine was within normal limits but he was assessed with 
sciatica and reported a history of degenerative joint 
disease.  The veteran's retirement examination, dated 
November 1983, notes increased tenderness of the left hip.  
The veteran wrote that he had a pinched nerve in the lower 
back.

Post-service, the veteran underwent a medical disability 
evaluation in January 1984.  The examiner noted his 
automobile accident and injury to the left hip, but stated 
that the veteran had full range of motion in all joints.

In March 1984, the RO denied the veteran's claim of 
entitlement to service connection for a pinched nerve of the 
low back.  There was no appeal, and the decision became 
final.  See 38 U.S.C. § 4005(c) (1970).

The most recent and final denial of this claim was the RO's 
decision dated March 1984.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's March 1984 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the RO's March 1984 decision 
included duplicate copies of the veteran's service medical 
records.  In addition, outpatient treatment records from the 
Wilmington, Delaware VA Medical Center from June 1986 to 
February 1987 do not show evidence of low back problems.  A 
May 1986 examination for Disability Evaluation refers to neck 
and chest pain as well as hearing loss as well as discomfort 
of the lower back.

In a January 1989 medical certificate from the Wilmington 
VAMC, the examiner wrote the veteran had lower back pain from 
an old fracture of the hip with pain radiating into the right 
leg.  In September 1994, the veteran filed a claim to reopen 
the claim of entitlement to service connection for a low back 
disability.  

In a Port Richey, Florida VAMC progress note dated June 1993, 
the veteran complained of back pain and numbness radiating 
into his right thigh.  He was given an MRI which showed mild 
degenerative changes.  Progress notes dated February 1994 
state that the veteran had a fracture of the hip and low back 
pain since 1982.  Again, the veteran had pain and numbness in 
the L4-L5 region, radiating into the right thigh.   A 
September 1994 clinical note also indicated neurological pain 
in the right leg from lumbar disc disease.

In February 1995, the veteran underwent a VA joint 
examination.  The examiner confirmed that the veteran's MRI 
on June 1993 revealed mild degenerative changes of the lumbar 
spine.  A subsequent radiology report showed minimal 
hypertrophic spurring, L1-L4, moderate spurring of L5.  

In August 1999, a treatment provider noted that the veteran 
had a long history of lower back problems with lower back 
pain on the right side during the preceding month.  An 
examination revealed mild right paravertebral L-S spasm, 
lower back pain with no neurologic deficits. 

In September 2002, the veteran underwent an MRI at Spring 
Hill Hospital.  The MRI report indicates degenerative changes 
to the L5-S1 intervertebral disc and degenerative changes to 
the vertebral body at L5.  In addition, there were mild 
osteophytes along the lateral margin of the L3 vertebral 
body, left sided.  Finally, in March 2004, the veteran 
underwent a VA examination to determine whether his back 
disability was related to his hip disability.  The examiner 
diagnosed the veteran with lumbar spondylosis.  He concluded 
that the veteran's back disability was less likely than not 
related to his left hip fracture in service.  The examiner 
supported his opinion by explaining that the veteran's injury 
was to the left hip, while his present complaints are about 
pain in the midline lumbosacral area down to the right leg.  
In addition, the examiner concluded that the veteran's 
decreased range of motion is likely related to his lumbar 
spondylosis.

The Board finds that new and material evidence has been 
presented since the RO's March 1984 decision.  Specifically, 
the January 1989 VA clinical report is new and material under 
the regulations because the evidence relates to an 
unsubstantiated fact.  A medical treatment provider wrote the 
veteran had lower back pain from an old fracture of the hip 
with pain radiating into the right leg.  Accordingly, this 
evidence pertains to one of the evidentiary defects which 
were the basis for the RO's March 1984 decision.  The Board 
therefore finds that the submitted evidence bears directly 
and substantially upon the issue at hand, that this evidence 
is probative of the issue at hand, and is, therefore, 
material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Therefore, the claim is reopened.


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a low back disability 
is reopened; the appeal is granted to this extent only and is 
subject to the following development.




REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.

As an initial matter, the RO reopened the veteran's claim for 
service connection for a low back condition in a supplemental 
statement of the case dated March 2004.  The basis for the 
RO's decision was a review of a January 1989 medical 
treatment record in which an examiner opined that the veteran 
had lower back pain from an old fracture of the hip.  The RO 
found this evidence to be sufficient to reopen a claim for 
secondary service connection.  However, the Board notes that 
the veteran's original claim was for direct service 
connection and the January 1989 statement was a nexus 
opinion, sufficient to reopen a general claim of entitlement 
to service connection.  Unfortunately, the March 2004 VA 
examination addressed only the issue of whether the veteran's 
lower back problem was as likely as not to be related to his 
hip fracture.  The examiner was not asked and did not discuss 
whether the veteran's back problem could be directly service-
connected.  

In addition, the examination was inadequate to address 
whether the veteran's low back disability could be service 
connection as secondary to his left hip injury.  Secondary 
service connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  Where proximate 
causation of the underlying non service-connected disability 
is not shown, secondary service connection may still be 
established for disability resulting from aggravation of a 
non service-connected disability by a service-connected 
disability or disabilities. See Allen, supra.  Moreover, 
rather than addressing the question of whether the underlying 
back disability is due to the service connected disability, 
the examiner seems to indicate that the low back pain is not 
related to the hip.  In other words, the question concerning 
a relationship between the service connected hip disability 
and the lumbar spondylosis remains open.  Therefore, the 
veteran should be scheduled for another exam.

The veteran was also afforded a VA examination to determine 
whether his arthritis of the hands was related to service.  
The examiner concluded that the veteran's hand disability was 
not likely related to service, in part because the examiner 
"could find no evidence of any treatment or injury regarding 
the veteran's hands" in the claims file.  However, the 
veteran complained of pain and swelling of the hand in 
November 1962 and he was treated for a sprained thumb in 
December of that year.  In April 1966, the veteran had 
emergency treatment after putting both hands through a wall.  
He also sprained a finger in March 1969 and hurt both thumbs 
again in 1973.  He also had "continued swelling of the 
hands" during that year.  Finally, in March 1974, the 
veteran dropped a heavy object on his finger.  Clearly, the 
examiner did not have access to all the veteran's service 
medical records or did not review the claims file thoroughly.  
Therefore, the veteran should be scheduled for another exam 
and etiological opinion.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the nature of any current 
low back disability and its etiology.  
All indicated tests and X-Ray 
examinations should be conducted.  The 
examiner should render opinions as to the 
following questions:  

(a) Whether it is at least as likely 
as not (50 percent probability or 
more) that any current lower back 
condition was initially manifested 
during the veteran's military 
service or was otherwise related to 
such service; 

(b) if the answer to the previous 
question  is no, is it at least as 
likely as not that any current low 
back disability was either caused by 
his service-connected left hip 
disability and, if not directly 
caused, whether the current back 
disability was aggravated by the 
service-connected left hip 
disability.  

The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefore, should 
be set forth.

2.  The RO should also arrange to have 
Dr. Runyan, who conducted the veteran's 
December 2002 examination, review the 
medical records again and determine 
whether it is at least as likely as not 
(i.e. a probability of 50 percent or 
more) that the veteran's arthritis of 
the hands was either initially 
manifested in service or otherwise 
related to such service.  In arriving 
at his opinion, Dr. Runyan should 
address specifically the previously 
mentioned references to 
complaints/injuries during service.  If 
Dr. Runyan is not available, the RO 
should schedule the veteran for another 
VA examination in order to obtain the 
requested medical opinion.  It is 
imperative that the examiner have 
access to and review the entire claims 
file and a copy of this remand.  The 
examiner should provide the reasons and 
basis for the opinion.

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



